EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sung Kim on 9/27/2021.

The application has been amended as follows: 

Claim 1 (currently amended):    A method of treating 
(a) a 5' methylguanosine cap leader; 
(b) an 8 to 12 nucleotide sequence immediately downstream from the methylguanosine cap leader; and 
(c) an RNAi sequence immediately downstream from the 8 to 12 nucleotide sequence, the RNAi sequence comprising 20 to 25 nucleotides; 

wherein in the presence of a Cap-Snatching virus, the 8 to 12 nucleotide sequence is removed and the RNAi sequence becomes activated.

To be clear, the only changes to claim 1 is the deletion of phrase “or preventing” from line 1 and deletion of the phrase “prophylactically or” from line 3 above.

Upon entry of the amendment, claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that the instant application is a DIVISIONAL of 14/768,465, which was allowed after a decision by the Patent Trial and Appeal Board.  The allowed claims of the ‘465 application are drawn to the expression vector used in the instant method claims.  An election/ restriction was issued in the ‘465 application between the expression vector product and the method of using the product.  The restriction requirement was not withdrawn from the ‘465 application before allowance; therefore, a double patenting rejection is not proper in this case.	The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


J. E. Angell
Primary Examiner
Art Unit 1635




/J. E. ANGELL/Primary Examiner, Art Unit 1635